Citation Nr: 1418345	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  08-13 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1981 to April 2003.  His primary duties were as a combat control parachutist and as a survival equipment parachutist.  

This case was before the Board of Veterans' Appeals (Board) in April 2010, at which time, it was remanded for additional evidentiary development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. granted the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  The AMC assigned a noncompensable rating for that disability, effective May 19, 2006.  The AMC confirmed and continued the  denial of entitlement to service connection for a left ear hearing loss disability, as well as his claims of entitlement to service connection for disorders of the right elbow, low back, and right knee.  Thereafter, the case was returned to the Board for further appellate action.  

In October 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Veterans Law Judge remanded the case for further development of the Veteran's claims.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


FINDINGS OF FACT

1.  A chronic, right elbow disorder, diagnosed as right lateral epicondylitis, was first manifested several years after the Veteran's retirement from the service, and the preponderance of the competent evidence of record is against a finding that it is related to an incident in the service.  

2.  A chronic low back disorder, diagnosed as degenerative disc disease at L5-S1, Schmorl's node of the lumbar spine, and spinal stenosis at L5-S1, was first manifested several years after the Veteran's retirement from the service, and the preponderance of the competent evidence of record is against a finding that it is related to an incident in the service.  

3.  A chronic right knee disorder, diagnosed as chondromalacia of the patella, was first manifested several years after the Veteran's retirement from the service, and the preponderance of the competent evidence of record is against a finding that it is related to an incident in the service.  

4.  The presence of a current chronic, identifiable left ear hearing loss disability has not been established.


CONCLUSIONS OF LAW

1.  A right elbow disorder, diagnosed as lateral epicondylitis, is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  A low back disorder, diagnosed as degenerative disc disease, a Schmorl's node of the lumbar spine, and spinal stenosis at L4-L5, is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

3.  A right knee disorder, diagnosed as chondromalacia of the patella, is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

4.  The claimed left ear hearing loss disability is not the result of a disease or injury incurred in or aggravated by service, nor may a sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a right elbow disorder, a low back disorder, a right knee disorder, and a left ear hearing loss disability..  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2006, the VA received the Veteran's claims.  Thereafter, the VA informed him of the criteria for service connection.  The VA also notified him of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment records; copies of his awards and decorations in the service; an April 2006 record reflecting his medical treatment at Hurlbert Field; a record and report reflecting his treatment at Emerald Coast Hearing Associates in January and February 2009; a September 2007 report from Marshal Family Chiropractic; and the transcript of his October 2009 hearing before the undersigned Veterans Law Judge.  

In November 2006 and September 2010, the Veteran underwent VA examinations to determine the nature and etiology of any disorders of the right elbow, low back, and right knee and any left ear hearing loss disability found to be present.  The VA examination reports show the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.




Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his October 2009 hearing, the Veteran testified that in October or November 2001, he had injured his right elbow and low back in a 2001 helicopter crash in Afghanistan.  He also testified that his right knee disorder was the result of an injury sustained in a 1997 motorcycle accident.  He stated that since those injuries he had experienced pain in his right elbow knee, low back, and right knee.  Finally, he noted that his left ear sensorinual hearing loss disability was primarily the result of his exposure to the sounds of gunfire during his 22 year military career.  Therefore, he maintained that service connection was warranted for disorders of the right elbow, low back, and right knee, as well as for a left ear hearing loss disability  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Board acknowledges the Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation. 38 C.F.R. § 3.159(a) . 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that he has disorders of the right elbow, low back, and right knee and left ear hearing loss disability are the result of injuries and acoustic trauma in service, the question of whether any of those disorders may be related to inservice trauma involves a medical issue.  The question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  In this regard, the Veteran's lay assertions have been investigated by competent medical examinations and found not supportable.  Jandreau, 492 F.3d at 1376-77. 

The Right Elbow  

The report of the Veteran's January 1981 service entrance examination is negative for any complaints or clinical findings of a right elbow disorder.  During treatment in December 1991, he reported a one year history of right lateral epicondyle pain; and in February 2003, during a medical assessment in conjunction with his retirement from the service, he reported that he had sustained a right elbow injury in a helicopter crash.  Despite those reports, however, his service treatment records, including the reports of numerous flight examinations, are negative for any findings of a chronic, identifiable right elbow disorder.  His post-service treatment records are similarly negative.  In November 2006 and September 2010, the Veteran was examined by the VA to determine the nature and etiology of any right elbow disorder found to be present.  

Following a careful review of the Veteran's history and an examination, the November 2006 examiner considered the possibility of a degenerative process in the Veteran's right elbow.  However, subsequent X-rays showed that the right elbow was normal.  

Although the September 2010 VA examiner found lateral epicondylitis of the right elbow, she found no evidence of a nexus between that diagnosis and the Veteran's right lateral epicondyle pain in 1991.  She noted that there had been no continuity of care during the intervening 19 years from the time of that treatment until the VA examination.  In this regard, the Board notes that during flight examinations in January and July 1992, the Veteran responded no, when asked if he then had, or had ever had, a painful or "trick" shoulder or elbow.  

The September 2010 VA examiner acknowledged that at the time of his separation examination, the Veteran had reported a right elbow injury in a helicopter crash but noted that there was no objective evidence in the service treatment records to support such a finding.  

Absent competent evidence of a chronic, identifiable right elbow disorder in service and absent competent evidence of a nexus between any incident in service and  the Veteran's current right lateral epicondylitis, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a right elbow disorder is not warranted, and that appeal is denied. 

The Low Back  

The report of the Veteran's January 1981 service entrance examination is also negative for any complaints or clinical findings of a low back disorder.  In January 1994, after digging a ditch, he was treated for a 24 hour history of low back pain.  The assessment was mechanical low back pain.  It was noted that many years earlier, the Veteran had experienced a similar episode.  

In service, there was no residual disability noted from the mechanical low back pain.  Not only were there no findings of a chronic identifiable back disorder in service, the Veteran denied that he had continuing back pain.  For example, during an April 1994 flight examination, he responded "No", when asked if he then had or had ever had, recurrent back pain.   In February 2003, during a medical assessment in conjunction with his retirement from the service, he reported that he intended to seek VA disability benefits due a back injury sustained during a hard helicopter landing.  Significantly, he remained qualified to fly.  As above, his service treatment records, including numerous flight examinations, are negative for any findings of a chronic, identifiable low back disorder.  Indeed, despite his report of injuring his back in a 2001 helicopter accident, subsequent reports are negative for any residual disability.  For example, in a March 2002 report of his  medical history, the Veteran denied having any medical problems that he felt were work related.  In August 2002, during a pre-deployment assessment, he responded "No", when asked if he had any medical or dental problems.  That he did not report residual disability militates against a finding of a chronic, identifiable back disorder in the service.  

In September 2007, the Veteran was treated at Marshall Family Chiropractic for low back and thoracic spine pain, lumbar and thoracic segmental dysfunction, and muscle spasm.  X-rays revealed a Schmorl's node in the lumbar spine and spinal stenosis at L4-L5.  Therefore, in November 2006 and October 2010, the Veteran was examined  by the VA to determine the nature and etiology of any low back disorder found to be present.  

Following a careful review of the Veteran's history and an examination, the November 2006 examiner diagnosed mechanical low back pain and considered the possibility of degenerative disease in the Veteran's low back.  As above, however, subsequent X-rays of the Veteran's lumbar spine were normal.  

During the September 2010, VA examination, X-rays showed disc space narrowing at L5-S1, and the examiner diagnosed degenerative disc disease at that level.  However, the VA examiner found no evidence of a nexus between that diagnosis and the Veteran's service.  She noted that the service treatment records were negative for a chronic, identifiable low back disorder.  She found that the mechanical low back pain, diagnosed in 1994, had resolved without residual disability and that there was no objective evidence of a back disorder in the reported helicopter crash in service.  Rather, the VA examiner found that the Veteran's back disorder was likely age-related.  
Absent competent evidence of a chronic, identifiable low back disorder in the service and absent competent evidence of a nexus between any incident in service and  the Veteran's current degenerative disc disease, Schmorl's node of the lumbar spine, or spinal stenosis at L4-L5, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a low back disorder is not warranted, and that appeal is also denied. 


The Right Knee  

The report of the Veteran's January 1981 service entrance examination is negative for any complaints or clinical findings of a right knee disorder.  

The service treatment records show that in May 1997, the Veteran sustained a right knee injury when he was involved in a motorcycle accident.  The various diagnoses were a right meniscal tear and a right knee chondral injury vs. a minimal anterior cruciate ligament tear.  X-rays were negative for evidence of a right knee fracture or intra-articular pathology, but there was a hemiarthrosis which was aspirated.  Thereafter, the Veteran underwent physical therapy, and in February 1998, it was noted that he had made a full recovery with no complications or sequelae.  At the end of July 1997, he returned to flight status and parachute duty, and subsequent reports are negative for any residual right knee disability.  On the March 2002 report of his medical history, the Veteran denied having any medical problems that he felt were work related; and in August 2002, during a pre-deployment assessment, he responded "No", when asked if he had any medical or dental problems.  Nevertheless, in November 2006 and October 2010, the Veteran was examined  by the VA to determine the nature and etiology of any low back disorder found to be present.  

Following a careful review of the Veteran's history and an examination, the November 2006 examiner diagnosed a possible tear of the anterior cruciate ligament.  However, he noted no substantiation of such a disorder on either the physical examination or on X-rays.  Indeed, the X-rays showed a normal right knee.  

During the September 2010, VA examination, the examiner reviewed the history of the Veteran's inservice right knee injury.  The Veteran stated that since his retirement from the service, he had experienced a constant, dull aching right knee pain and that the knee felt gritty.  He noted, however, that he had not had any post-service treatment for the knee.  He reported that he used ice and over-the-counter products, including topical medication and glucosamine.  Although the Veteran demonstrated mild limitation of right knee function, X-rays of the right knee were normal.  The diagnosis was chondromalacia of the patella.  The examiner opined that such disorder was not related to service, noting at the Veteran's service treatment records were negative for that disorder in service.  In this regard, the Board notes that the chondral injury which was considered in service was not confirmed and that the Veteran served the remaining 6 years of service without any further complaints or clinical findings of a right knee disorder.  The 7 years after his retirement from the service were similarly negative.  

In light of the foregoing, discussion, the Board concludes that the preponderance of the competent evidence of record is against a finding of chronic, identifiable right knee pathology in service or a nexus between any incident in service and  the Veteran's current right knee chondromalacia.  Accordingly, service connection for a right knee disorder is not warranted, and that issue on appeal is also denied. 

The Left Ear Hearing Loss   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

For certain organic diseases of the nervous system, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

A review of the Veteran's service treatment records and the reports of his January 1981 service entrance examination and February 2003 medical assessment prior to his retirement, are negative for any complaints or clinical findings of a left ear hearing loss disability for VA purposes.  Numerous audiologic examinations in service revealed no more than a 25 decibel puretone threshold at any of the applicable frequencies.  In February 1998, the Veteran demonstrated a puretone threshold of 25 decibels at 500 hertz.  During the February 2003 retirement assessment, the examiner noted a significant threshold shift; however, it actually showed improvement in the Veteran's left ear hearing acuity.

Since the Veteran's retirement from the service, audiologic examinations conducted at Emerald Coast Hearing Associates in January 2009 and during a September 2010 VA examination have remained negative for a left ear hearing loss disability under the applicable VA criteria.  Although the VA examiner stated that the Veteran had a mild left ear sensorineural hearing loss disability, audiologic testing revealed no more than puretone thresholds of 30 decibels at two of the applicable frequencies and no more than 25 decibels at the other three.  

Absent the presence of a chronic, identifiable left ear hearing loss disability for VA purposes, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and to that extent, the appeal is also denied.


Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against each of the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for a right elbow disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


